Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION

Per Applicant’s Request of Continued Examination filed 11/29/21
Claims 1-64, 68, 72, 76, 79, 81, 83-84 and 103 have been canceled.
Claims 65, 67, 69-70, 77-78, 85, 97, 100, 113, 115, 117 and 119 have been amended.
Claims 121-123 have been newly added.

Claims 65-67, 69-71, 73-75, 77-78, 80, 82, 85-102 and 104-123 are pending.


Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

III.	Claims 65, 71, 73-75, 77-78, 80, 82, 85, 88, 111 and 113-114, 117-118 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Casey et al (US 2005/0144645).

	a.	Per claim 65, Casey et al teach a system comprising: 
a plurality of premises devices located at a premises (paras 0039, 0117—home security cameras, premise devices); and 

a computing device located at the premises (paras 0039, 0148, 0160, 0179—computing devices located at home premises) and configured to: 

receive, from at least one premises device of the plurality of premises devices, data associated with the premises (paras 0071, 0160—receive data from premise devices); 

determine, based on the data and a parameter of at least one of a user device or the at least one premises device, a routing protocol of a plurality of routing protocols (paras 0040, 0042, 0071—determining based on configuration commands/instructions of the premise device, a necessary routing protocol from a variety of routing protocols, routing based on particular type of data); 

control routing of the data, to the user device and via the determined routing protocol, based on a request for the data from the user device (paras 0043, 0062-64, 0069-70—control routing of data to the user device based on request of data from the user device). 

Claims 113 and 117 contain limitations that are substantially equivalent to the limitations of claim 65 and are therefore rejected under the same basis.
f.	Per claim 71, Casey et al teach the system of claim 65, wherein the plurality of premises devices comprises at least one of an Internet Protocol (IP) device, a sensor, a detector, a controller, an actuator, an automation device, a monitoring device, a camera, or a security device (para 0117—premise device comprises security camera and sensors). 
Claims 114 and 118 contain limitations that are substantially equivalent to the limitations of claim 71 and is therefore rejected under the same basis.
g.	Per claim 73, Casey et al teach the system of claim 65, wherein the computing device is configured to communicate with a security system located at the premises, wherein the security system comprises security system components (paras 0039, 0148, 0160, 0179).
h.	Per claim 74, Casey et al teach the system of claim 73, wherein the computing device and the security system form a first network (paras 0117-121).
i.	Per claim 75, Casey et al teach the system of claim 74, wherein the computing device and the plurality of premises devices form a second network that is independent of the first network (paras 0039, 0122—virtual network between premise devices and computing device).
j.	Per claim 77, Casey et al teach the system of claim 73, wherein the at least one premises device is configured to route relevant content based on at least one of the data or security system to the user device via the computing device (Figure 1F, paras 0039-40, 0117—routing relevant content based on the premises to the user device).
k.	Per claim 78, Casey et al teach the system of claim 73, wherein the computing device is configured to generate and transfer electronic notifications to the user device, wherein the notifications comprise the device data and security system data (paras 0117).
l.	Per claim 80, Casey et al teach the system of claim 73, wherein the security system components comprise at least one of sensors, cameras, input/output (I/O) devices, or accessory controllers (para 0117—premise device comprises security camera and sensors).
m.	Per claim 82, Casey et al teach the system of claim 73, wherein the computing device is configured to generate a user interface, wherein the user interface is configured to automatically establish, via the computing device, a connection with the security system and the paras 0039, 0147—user interface generated by demarcation device).
n.	Per claim 85, Casey et al teach the system of claim 65, wherein the data comprises a video stream (paras 0039-40, 0042—video stream).
p.	Per claim 88, Casey et al teach the system of claim 85, wherein the video stream is routed using relay server routing (para 0148—relay routing of video).



Claim Rejections - 35 USC § 103
IV.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

V.	Claims 66-67, 69-70, 87, 91-92, 95-96, 98-102, 104-108, 110-112, 115-116 and 119-123 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Casey et al (US 2005/0144645) in view of Hicks, III et al (US 2009/0100460). 

a.	Per claim 66, Casey et al teach the system of claim 65, as applied above with a server proximate to the set-top box and premise device (paras 0107, 0109), yet fail to further comprise a server located external to the premises and configured to communicate with the computing device. However Hicks, III et al a server located external to the premise and in communication with the computing device (Figure 2, paras 0037, 0048-49). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey et al and Hicks, III et al for the purpose of providing an off-site server 
b.	Per claim 67, Casey et al and Hicks, III et al teach the system of claim 66, Hicks, III et al further teach the system wherein the computing device is configured to control routing of the data via the server (paras 0028-29, 0049).
c.	Per claim 69, Casey et al and Hicks, III et al teach the system of claim 66, Hicks, III et al further teach the system wherein based on the server being unavailable, the at least one premises device is configured to send the data to the computing device and the computing device is configured to relay the data to the user device (paras 0043-44; Casey et al: paras 0057, 0117—premise device sends data to computing device for relay to the user).
d.	Per claim 70, Casey et al and Hicks, III et al teach the system of claim 66, Hicks, III et al further teach the system wherein, based on the server is being available the at least one premises device is configured to send the data to the server and the server is configured to relay the data to the user device (paras 0028-29, 0045, 0048-49—server capable of relaying data to the user’s device).
e.	Per claim 87, Casey et al and Hicks, III et al teach the system of claim 85, Hicks, III et al further teach the system wherein the video stream is routed using Universal Plug and Play port forwarding (paras 0035, 0037-38—plug-and-play).
Claims 108 and 121-123 contains limitations that are substantially equivalent to the limitations of claim 87 and are therefore rejected under the same basis.
f.	Per claim 91, Casey et al and Hicks, III et al teach the system of claim 66, Casey et al further teach the system wherein the user device is configured to initiate and establish a para 0188—TCP).
g.	Per claim 92, Casey et al and Hicks, III et al teach the system of claim 85, Casey et al further teach the system wherein the computing device is configured to initiate and establish a Transmission Control Protocol (TCP) connection with the user device (para 0188—TCP).
	Claims 95-96 and 98-99 contain limitations that are substantially equivalent to the limitations of claims 91 and 92 and are therefore rejected under the same basis.
h.	Per claim 100, Casey et al and Hicks, III et al teach the system of claim 66, Casey et al further teach the system wherein a format of the data is automatically selected by the computing device (paras 0042-44, 0056, 0092, 0181; Hicks, III et al: paras 0040, 0042, 0052—multimedia applications gateway, MAG, determines data format).
Claims 115 and 119 contain limitations that are substantially equivalent to the limitations of claim 100 and are therefore rejected under the same basis.
i.	Per claim 101, Casey et al and Hicks, III et al teach the system of claim 100, Casey et al further teach the system wherein the format comprises at least one of Motion Picture Experts Group (MPEG-4)/Real-Time Streaming Protocol (RTSP) format, a MPEG-4 over Hypertext Transfer Protocol (HTTP) format, or a Motion Joint Photographic Experts Group (JPEG) (MJPEG) format (paras 0040, 0102, 0147, 0181).
j.	Per claim 102, Casey et al and Hicks, III et al teach the system of claim 100, Casey et al further teach the system wherein the format is selected based on a capability of the user device (paras 0042-44, 0092, 0147—data format type based on destination device; Hicks, III et al: paras 0042, 0051).
Claims 116 and 120 contains limitations that are substantially equivalent to the limitations of claim 102 and are therefore rejected under the same basis.
k.	Per claim 104, Casey et al and Hicks, III et al teach the system of claim 100, Casey et al further teach the system wherein the format is selected based on an authentication requirement of the user device (paras 0070, 0075—authenticating and authorizing).
l.	Per claim 105, Casey et al and Hicks, III et al teach the system of claim 100, Hicks, III et al further teach the system wherein the format is selected based on a privacy requirement of the user device (paras 0033, 0042—data served in a secure, encrypted data stream to personal devices; Casey et al: para 0122—establishing virtual private network).
m.	Per claim 106, Casey et al and Hicks, III et al teach the system of claim 100, Hicks, III et al further teach the system, wherein the format is selected based on a determined capability of a network connecting the computing device and the requesting user device, wherein the determined capability is determined by the computing device (paras 0040, 0042, 0052—multimedia applications gateway, MAG, determines data format; Casey et al: paras 0042-44, 0092, 0147—data format type based on destination device).
n.	Per claim 107, Casey et al and Hicks, III et al teach the system of claim 106, Casey et al further teach the system wherein the determined capability comprises relative success among a plurality of routings of a video stream (paras 0042-43, 0070, 0181, 0189-192).
o.	Per claim 110, Casey et al and Hicks, III et al teach the system of claim 106, Casey et al teach the system, wherein the determined capability comprises bandwidth availability of the user device (paras 0168, 0171, 0182, 0186, 0189—determined bandwidth availability for communication with user device).
Claim 112 contains limitations that are substantially equivalent to the limitations of claim 110 and is therefore rejected under the same basis.
p.	Per claim 111, Casey et al and Hicks, III et al teach the system of claim 106, Casey et al further teach the system wherein the determined capability comprises processing capability of the user device (paras 0042-44, 0092, 0147—data format type based on destination device; Hicks, III et al—paras 0040 and 0042).

VI.	Claims 86, 89-90, 93-94, 97 and 109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Casey et al (US 2005/0144645) in view of Pedersen (US 2011/0276699). 

a.	Per claim 86, Casey et al teach the system of claim 85, as applied above, yet fail to explicitly teach the limitation of wherein a format of the video stream is selected according to a priority. However Pedersen teaches the determining the class of service priority of video stream formats distributed to the user devices (paras 0207, 0210, 0254). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey et al and Pedersen for the purpose of providing a format of the video stream selectable according to a priority; because doing so allows for prioritized preference of videos to be made in the reference distributed video streams.
b.	Per claim 89, Casey et al teach the system of claim 85, as applied above, yet fail to explicitly teach wherein the video stream is routed using Simple Traversal of User Datagram Protocol (UDP) through Network Address Translators (NAT) (STUN)/Traversal Using Relay NAT (TURN) peer-to-peer routing. However Pedersen teaches UDP for video stream transmission through NAT (paras 0112, 0194, 0201, 0210). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey et al and Pedersen for the purpose of utilizing UDP to distribute video streams using NAT for network traffic traversal, which are well-known routing protocols used in the art.
Claims 93 and 109 contain limitations that are substantially equivalent to the limitations of claim 89 and are therefore rejected under the same basis.
c.	Per claim 90, Casey et al teach the system of claim 85, as applied above and MPEG encoding (paras 0040, 0102, 0147, 0181), yet fail to explicitly teach wherein the video stream comprises a Motion Picture Experts Group (MPEG-4)/Real-Time Streaming Protocol (RTSP) video stream. However Pedersen teaches use of the real-time streaming RTSP (paras 0104, 0112, 0207, 0254). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey et al and Pedersen for the purpose of providing for the use of real-time RTSP video stream formats which are well-known formats used in the art for streaming video and/or audio.
Claims 94 and 97 contain limitations that are substantially equivalent to the limitations of claim 90 and are therefore rejected under the same basis.


Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0100176 – multimedia gateway for communicating with home premises devices
US 2004/0172657 – providing video and data services to a customer premises 
	
VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448